        Case 2:21-cv-00702-CLM Document 21 Filed 08/28/21 Page 1 of 2                   FILED
                                                                               2021 Aug-28 PM 12:46
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT FOR
                 THE NORTHERN DISTRICT OF ALABAMA

AMERICA’S FRONTLINE                         )
DOCTORS, et al,                             )
                                            )
Plaintiffs,                                 )
                                            )
                   v.                       )       Case No. 2:21-cv-702-CLM
                                            )
XAVIER BECERRA, et al,                      )
                                            )
Defendants.                                 )


                  NOTICE OF VOLUNTARY DISMISSAL

      Come now the plaintiffs, pursuant to Rule 41 (a), F.R.Cv.P., and do hereby

dismiss Count VII of the complaint filed herein (ECF 10).

      Respectfully submitted this the 28th day of August, 2021.


                                                 /s/ Lowell H. Becraft, Jr.
                                                Lowell H. Becraft, Jr.
                                                Attorney for Plaintiffs
                                                ASB 5005-F66L
                                                403C Andrew Jackson Way
                                                Huntsville, AL 35801
                                                256-533-2535
                                                becraft@hiwaay.net




                                        1
        Case 2:21-cv-00702-CLM Document 21 Filed 08/28/21 Page 2 of 2




                           CERTIFICATE OF SERVICE

       I hereby certify that on this date, August 28, 2021, I electronically transmitted
this pleading to the Clerk of the Court using the CM/ECF system for filing, which
will send notification of such filing to the following counsel for the Defendants:

      Don B. Long, III
      Assistant United States Attorney United States Attorney’s Office
      Northern District of Alabama
      1801 Fourth Avenue North
      Birmingham, Alabama 35203

      James W. Harlow
      Trial Attorney, Consumer Protection Branch
      Civil Division
      U.S. Department of Justice
      P.O. Box 386
      Washington, D.C. 20044-0386




                                                 /s/ Lowell H. Becraft, Jr.
                                               Lowell H. Becraft, Jr.




                                           2
